                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

AFM                                                271 Cadman Plaza East
F. #2016R02228                                     Brooklyn, New York 11201



                                                   December 11, 2019


By Email and ECF

Andrew J. Frisch
One Penn Plaza, Suite 5315
New York, NY 10119

              Re:      United States v. Aleksandr Zhukov
                       Criminal Docket No. 18-633 (ERK)

Dear Mr. Frisch:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure, consisting of the following material:

                    • ZHU000297 – Open-source data from the WHOIS system regarding IP
                      addresses controlled by the defendant; and
                    • ZHU000298 – Open-source data from the University of Oregon Route
                      Views Project regarding IP addresses controlled by the defendant.

              The following material produced under cover of this letter is designated
sensitive discovery material pursuant to the protective order issued by the Court on July 31,
2019.

                    • ZHU000289 – Records provided by DoubleVerify with respect to the
                      charged scheme;
                    • ZHU000290 – Records provided by PNC Bank with respect to an IP
                      address leasing company hired by the defendant;
                    • ZHU000291 – Photographs taken during the search of the defendant’s
                      apartment;
                    • ZHU000292 – Data provided by the advertising platform designated
                      “Platform-1” in the government’s discovery letter of August 12, 2019;
                    • ZHU000293 – Spreadsheet showing revenue withheld by an
                      advertising platform from its supply-side partner in connection with
                      traffic generated by the defendant;
                 • ZHU000294 – Browsing and search history with respect to three
                   Google accounts;
                 • ZHU000299 – Account records relating to a bank account held at
                   Çeska Sporitelna bank in the Czech Republic;
                 • ZHU000300 – Records relating to a second account held at Çeska
                   Sporitelna bank in the Czech Republic;
                 • ZHU000301 – Records relating to a bank account held at Raffeisen
                   Bank in the Czech Republic; and
                 • ZHU000302 – Records relating to a second account held at Raffeisen
                   Bank in the Czech Republic.

             The following material produced under cover of this letter is designated
attorneys’ eyes only pursuant to the protective order issued by the Court on July 31, 2019:

                 • ZHU000295 - Records from Platform-2 (as designated in the
                   government’s discovery letter of August 12, 2019), reflecting credits to
                   a customer of Platform-2 connected with traffic generated by the
                   defendant;
                 • ZHU000296 – Records from an advertising platform (“Platform-5”
                   reflecting payments between Platform-5 and its demand and supply
                   partners in connection with traffic generated by the defendant;
                 • ZHU000303 – Metadata provided by Platform-3 in connection with
                   information contained in the logs produced to you on August 12, 2019
                   with Bates number ZHU000285; and
                 • ZHU000304 – Data regarding fraudulent traffic, provided by the entity
                   designated Platform-1 in the government’s discovery letter of August
                   12, 2019.

              The government also requests reciprocal discovery from the defendant.

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/ Alexander Mindlin
                                                  Alexander Mindlin
                                                  Assistant U.S. Attorney
                                                  (718) 254-6433

Enclosures

cc:    Clerk of the Court (ERK) (by ECF) (without enclosures)


                                              2
